Exhibit 99.3 LUFKIN INDUSTRIES, INC. UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL STATEMENTS On December 1, 2011, Lufkin Industries, Inc. (“Lufkin”, the “Company”) completed its acquisition of substantially all of the assets of Quinn’s Oilfield Supply Ltd. (“Quinn”) and all of the outstanding equity interests in (i) Quinn Pumps, Inc., (ii) Quinn Pumps [California] Inc., (iii) Grenco Energy Services Inc., and (iv) Grenco Energy Services Limited Partnership (the “Acquired Companies”), for a purchase price of approximately $311 million plus assumed liabilities, (the “Acquisition”).The following unaudited pro forma condensed combined balance sheet as of September 30, 2011 and the unaudited pro forma condensed combined statements of earnings for the nine months ended September 30, 2011 and for the year ended December 31, 2010 are based on the historical financial statements of Lufkin and Quinn using the acquisition method of accounting. The unaudited condensed combined pro forma balance sheet as of September 30, 2011 gives effect to the Acquisition as if it had occurred on September 30, 2011, and includes all adjustments that give effect to events that are directly attributable to the Acquisition and are factually supportable.The unaudited pro forma condensed combined statements of earnings for the year ended December 31, 2010 and the nine months ended September 30, 2011 give effect to the Acquisition as if it had occurred on January 1, 2010, and include all adjustments that give effect to events that are directly attributable to the Acquisition, are expected to have a continuing impact, and are factually supportable. The unaudited pro forma condensed combined financial statements are presented for informational purposes only and are not intended to represent or to be indicative of the results of operations or financial position that Lufkin would have reported had the Acquisition been completed as of the dates set forth in the unaudited pro forma condensed combined financial statements. The unaudited pro forma condensed combined financial statements reflect management’s preliminary estimates of the fair values of tangible and intangible assets acquired and liabilities assumed.Upon completion of detailed valuation studies the Company may make additional adjustments, and these valuations could change significantly from those used in the pro forma condensed combined financial statements. These unaudited pro forma condensed combined financial statements should be read in conjunction with Lufkin’s historical consolidated financial statements and notes thereto contained in Lufkin’s Annual Report on Form 10-K for the year ended December 31, 2010, Lufkin’s Quarterly Report on Form 10-Q for the nine months ended September 30, 2011, Lufkin’s Current Report on Amended Form 8-K filed with the United States Securities and Exchange Commission on December 13, 2011, Quinn’s historical financial statements and notes thereto for the periods ended February 28, 2011 and 2010 and for each of the three years in the period ended February 28, 2011 contained herein as Exhibit 99.1, and historical unaudited consolidated financial statements as of and for the six months ended August 31, 2011 and 2010 contained herein as Exhibit 99.2. As Lufkin has a fiscal year ending on December 31 and Quinn has a fiscal year ending on February 28, the unaudited pro forma condensed combined balance sheet combines the historical balances of Lufkin as of September 30, 2011 with the historical balances of Quinn as of November 30, 2011, plus pro forma adjustments. In addition, the unaudited pro forma condensed combined statements of earnings combine the historical results of Lufkin for the fiscal year ended December 31, 2010 and for the nine months ended September 30, 2011 with the historical results of Quinn for the twelve months ended February 28, 2011 and the nine months ended November 30, 2011, respectively, plus pro forma adjustments. Quinn’s historical results have been calculated by combining its reported interim data for each quarter within the respective period. For ease of reference, the unaudited pro forma condensed combined financial statements use Lufkin’s period-end date and no adjustments were made to Quinn’s reported information for the different quarter-end date. Lufkin Industries Inc. Unaudited Pro Forma Condensed Combined Balance Sheet (In thousands of US Dollars) Lufkin Quinn September 30, 2011 November 30, 2011 Reclassifications Pro Forma Adjustments Pro Forma Combined Assets Current assets: Cash and cash equivalents ) ) A,L Receivables, net - )
